Order entered April 19, 2016




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-11-01061-CR
                                      No. 05-11-01062-CR

                            ARMANDO FERMIN SOTO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                      Trial Court Cause Nos. F10-19502-H, F10-19503-H

                                            ORDER
         The Court GRANTS appellant’s motion for extension of time to file appellant’s brief.


         We ORDER appellant to file the brief within THIRTY DAYS from the date of this

order.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE